Name: COMMISSION REGULATION (EC) No 2033/96 of 24 October 1996 amending Regulation (EC) No 1887/96 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  Africa;  cooperation policy
 Date Published: nan

 25 . 10 . 96 EN Official Journal of the European Communities No L 272/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2033/96 of 24 October 1996 amending Regulation (EC) No 1887/96 on the supply of vegetable oil as food aid 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : 12 noon (Brussels time) on 29 . 10 . 1996 (b) period for making the goods available at the port of shipment: C : 2  15. 12 . 1996; D: 16  29 . 12 . 1996; E : 30 . 12. 1996  12 . 1 . 1997; (c) deadline for the supply: '. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid manage ­ ment and special operations in support of food security ('), and in particular Article 24 ( 1 ) (b) thereof, Whereas Commission Regulation (EC) No 1887/96 (2) issued an invitation to tender for the supply, as food aid, of vegetable oil ; whereas some of the conditions specified in the Annex to that Regulation should be altered, Article 2HAS ADOPTED THIS REGULATION: Article 1 Forts lots C, D and E, point 21 of the Annex to Regula ­ tion (EC) No 1887/96 is replaced by the following: This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 October 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 166, 5 . 7. 1996, p. 1 . 2 OJ No L 249, 1 . 10 . 1996, p . 24.